Citation Nr: 0012144	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  95-02 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for increased rating for sarcoidosis.

2.  Entitlement to an increased rating for sarcoidosis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





INTRODUCTION

The veteran served on active duty from June 1972 to November 
1992.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of the 
Department of Veterans Affairs (hereinafter VA) regional 
office in Atlanta, Georgia (hereinafter AOJ).  This case was 
transferred to the VA regional office in Pittsburgh, 
Pennsylvania (hereinafter RO) after this decision was 
promulgated, during the pendency of the appeal.


REMAND

By a rating decision dated in November 1994, the AOJ granted 
service connection and originally assigned a noncompensable 
evaluation for sarcoidosis as of the day following separation 
from active service, i.e., December 1, 1992.  See 38 C.F.R. 
§ 3.400(b)(2)(i) (1999).  Subsequently, by a rating decision 
dated in May 1996, the AOJ granted a 10 percent disability 
rating, effective as of December 1, 1992.  Thereafter, the 
AOJ increased the initial evaluation for sarcoidosis to 30 
percent, effective the date of a pulmonary function test 
performed in April 1999.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this appeal is based on the assignment of 
initial ratings for a disability following an initial award 
of service connection for that disability, as well as an 
appeal from the currently assigned 30 percent evaluation.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (hereinafter Court) held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Id.; Francisco, 7 Vet. App. at 58.  Instead, in Fenderson, 
the Court held that where a veteran appealed the initial 
rating assigned for a disability, "staged" ratings could be 
assigned for separate periods of time based on facts found.  
Fenderson, 12 Vet. App. at 126.

The Board has recharacterized the issue on appeal in order to 
comply with the recent opinion by the Court in Fenderson.  
The Court held in Fenderson, in pertinent part, that the VA 
regional office had never properly provided the appellant 
with a statement of the case concerning an issue, as the 
document addressing that issue "mistakenly treated the 
right-testicle claim as one for an '[i]ncreased evaluation 
for service[-]connected ... residuals of surgery to right 
testicle' ... rather than as a disagreement with the original 
rating award, which is what it was."  Fenderson v. West, 12 
Vet. App. 119 (1999) (emphasis in the original).  The Court 
then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a statement of the 
case.  Id.  

In 1997, the Board remanded this issue to the AOJ as the 
evidence of record was inadequate for the purpose of 
evaluating the veteran's service-connected sarcoidosis under 
the new criteria.  Specifically, the DLCO(SB) score was not 
reported in the March 1997 examination.  In response to the 
Board's remand, a VA examination was conducted in April 1999, 
along with a pulmonary function test.  Initially, although 
lung diffusion was tested, it is not shown if the method used 
was single breath, as required by the VA's SCHEDULE FOR RATING 
DISABILITIES, codified in 38 C.F.R. Part 4 (1999), or if it was 
determined by the steady state or rebreathing method.  
Additionally, with regard to entitlement to an evaluation in 
excess of 30 percent, under 38 C.F.R. § 4.97, Diagnostic Code 
6846-6600 (1999), a 60 percent evaluation is warranted with a 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  However, the maximum oxygen 
consumption was not been reported.

Accordingly, the issues on appeal are remanded to the RO for 
the following actions:

1.  All pertinent VA and private medical 
treatment records subsequent to April 
1999, should be obtained and associated 
with the claims file. 


2.  The technician that conducted the 
April 1999 pulmonary function test should 
be contacted and requested to state 
whether the lung diffusion test was 
single breath, steady state, or 
rebreathing.  

3.  The veteran should be afforded a VA 
examination to determine the extent of 
his service-connected sarcoidosis.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished, to include a 
maximum oxygen consumption test.  If the 
method of the April 1999 lung diffusion 
test cannot be determined, then another 
pulmonary function test must be conducted 
post drug or inhalation therapy, to 
include a DLCO finding based on the 
single breath method.  The claims file, a 
copy of this remand, and both the former 
and revised rating criteria must be made 
available to and reviewed by the examiner 
the examination report should reflect 
that such a review was made.  The 
presence or absence of all symptoms 
enumerated in the both the former and the 
revised rating criteria at all rating 
levels should be specifically noted.  A 
complete rationale for any opinions and 
conclusions expressed should be included 
in the examination report.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).


4.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1999).  "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

5.  Following completion of these 
actions, the RO should review the 
evidence and determine whether the 
veteran's claims may now be granted, with 
consideration of the holdings in 
Fenderson.  The RO may consider assigning 
"staged" ratings, if appropriate.  See 
Fenderson, 12 Vet. App. at 126.  If not, 
the RO should provide the veteran and his 
representative with an appropriate 
supplemental statement of the case, and 
afford them a reasonable opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional 

development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required by 
the veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

